Case: 18-10183      Document: 00514781703         Page: 1    Date Filed: 01/04/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT   United States Court of Appeals
                                                     Fifth Circuit

                                                                               FILED
                                                                            January 4, 2019
                                    No. 18-10183
                                 Conference Calendar                        Lyle W. Cayce
                                                                                 Clerk


UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

GONZALO DE LA HOYA-SANCHEZ,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:17-CR-411-1


Before DENNIS, CLEMENT, and SOUTHWICK, Circuit Judges.


PER CURIAM: *
       The Federal Public Defender appointed to represent Gonzalo De La
Hoya-Sanchez has moved for leave to withdraw and has filed a brief in
accordance with Anders v. California, 386 U.S. 738 (1967), and United States
v. Flores, 632 F.3d 229 (5th Cir. 2011). De La Hoya-Sanchez has filed a
response. We have reviewed counsel’s brief and the relevant portions of the



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-10183   Document: 00514781703     Page: 2   Date Filed: 01/04/2019


                                No. 18-10183

record reflected therein, as well as De La Hoya-Sanchez’s response. We concur
with counsel’s assessment that the appeal presents no nonfrivolous issue for
appellate review.    To the extent that De La Hoya-Sanchez’s response
challenges the Bureau of Prisons’ calculation of his release date based on his
award of one-month credit in the district court’s sentence, his remedy should
be sought in a habeas petition under 28 U.S.C. § 2241. See Padilla v. United
States, 416 F.3d 424, 426 (5th Cir. 2005). Accordingly, counsel’s motion for
leave to withdraw is GRANTED, counsel is excused from further
responsibilities herein, and the APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.




                                      2